Title: To George Washington from Gouverneur Morris, 28 November 1788
From: Morris, Gouverneur
To: Washington, George



Dear General
Philadelphia 28 Novr 1788

The Robbery lately committed on the Southern Mail obliges me to trouble you with a mighty insignificant Letter to tell you of that Accident that in Case you had sent Letters by that Post they might be renewed—You will oblige me by mentioning the Circumstance to Colo. Humphreys—In about ten Days hence I

expect to sail for Havre and as I mentd in a former Letter shall hope to be favored with your Orders.
Our friend Maddison who is now here will I am perswaded give you fuller Information than I can of the several occurrences worth Notice. It is the general Opinion of those with whom I converse that the fœderal Ticket will prevail thro this State with a very great Majority I sincerely hope that it may and that the Citizens of Virginia will in their Choice of Representatives compensate for the Appointment the Legislature have made to the Senate.
Mr & Mrs Morris join in Respectful and affectionate Regards to yourself and Mrs Washington with Dr Sir your friend and Servant

Gouvr Morris

